Opinión concurrente emitida por el
Juez Asociado Señor Negrón García.
Protagonizamos un verdadero triunfo de la democracia sobre la partidocracia. La decisión de entregar las listas electorales al grupo de ciudadanos autodenominado Par-tido de Acción Civil (en adelante P.A.C.) es un imperativo de nuestro esquema constitucional electoral apuntalado en el principio rector de gobierno por consentimiento de los gobernados.
Tal entrega está avalada en su incuestionable interés bona fide de participar en los procesos electorales legítimos dentro del diseño constitucional que rige al País,(1) no en la *257extraña farsa que representan las llamadas primarias pre-sidenciales en que participan unos “partidos locales demó-cratas y republicanos”, que no son otra cosa que criaturas creadas artificialmente e impuestas por la Asamblea Legis-lativa mediante la Ley de Primarias Presidenciales Com-pulsorias, Ley Núm. 6 de 24 de septiembre de 1979, según enmendada, 16 L.P.R.A. see. 1321 et seq. —nótese el ape-llido “compulsorias” — , álter egos de los líderes principales de los partidos Partido Nuevo Progresista (en adelante P.N.P.) y Partido Popular Democrático (en adelante P.P.D.).
Sabido es que esas primarias presidenciales, obligato-rias, constituyen unos eventos extraconstitucionales en que el valor del voto no se cuenta en el momento crucial. Son únicamente para expresar las preferencias sobre candida-tos potenciales que han de ser subsiguientemente nomina-dos por los “partidos nacionales demócratas y republica-nos” en Estados Unidos. Se “vota” por unos delegados quienes sólo podrán endosar posibles candidaturas a los cargos de Presidente y Vicepresidente de Estados Unidos; a la postre, el voto de los electores emitido en Puerto Rico carece de todo valor, eficacia y contabilidad comicial real, pues no tienen derecho a votar y, por ende, no eligen a nin-gún Presidente o Vicepresidente norteamericano. En la práctica, son “encuestas” proselitistas pagadas con fondos públicos en beneficio de los dos (2) partidos principales (P.N.P.) y (P.P.D.), para pulsar sus respectivas fuerzas con miras a las elecciones generales y, además, para usarlas de trampolín o plataforma de lanzamiento para penetrar y lograr acceso a las altas esferas en Washington y a posibles candidatos presidenciales.
Para la justa visualización del reconocimiento de este derecho al P.A.C., imprescindible recordar la razón especí-fica que animó nuestro disenso en Com. Electoral P.I.P. v. C.E.E., 139 D.P.R. 48 (1995).
*258I
En Com. Electoral P.I.P. v. C.E.E., supra, el Partido In-dependentista Puertorriqueño (P.I.P.) se opuso a la entrega de las listas electorales que solicitaba el Partido Demó-crata “local” para su reorganización interna, antes de la celebración en la isla de las aludidas primarias “presidenciales”. Al igual que en otros años, esas primarias “presidenciales”, sufragadas con el dinero de todos los con-tribuyentes,(2) pretendían movilizar a la ciudadanía hacia una actividad política sectaria y proselitista que sólo pro-movía, como último fin político, la unión permanente con Estados Unidos a través de la estadidad o del Estado Libre Asociado.
Por múltiples fundamentos, allí ratificamos nuestro in-alterable criterio —originalmente expuesto en P.S.P. v. E.L.A., 107 D.P.R. 590 (1978), ratificado en P.I.P. v. E.L.A., 109 D.P.R. 335 (1980); P.I.P. v. E.L.A., 109 D.P.R. 403 (1980), y P.I.P. v. C.E.E., 120 D.P.R. 580 (1988)—de que la definición, imposición y celebración de tales primarias pre-sidenciales es un mandato legislativo inconstitucional, pues representan el desembolso ilegal de fondos públicos y discriminan directamente contra los sectores políticos opuestos a la integración de Puerto Rico a Estados Unidos (ideario independentista); deslinde que permite la fácil identificación de los que lo promulgan. La oposición del P.I.P. a la entrega de las listas electorales era comprensible y justificada por la triste realidad histórica de la práctica deleznable de la Policía —precisamente bajo las adminis-traciones del P.P.D. y P.N.P.— de confeccionar y conservar indiscriminadamente, listas y carpetas de personas que no *259comulgaban con sus ideologías. Cf. Noriega v. Gobernador, 130 D.P.R. 919 (1992); Noriega v. Gobernador, 122 D.P.R. 650 (1988).
Por ende, nos rehusamos entonces a avalar la posición mayoritaria del Tribunal de permitir la compraventa de las listas electorales, ya que, aparte de la inconstitucionalidad de ese esquema primarista estatutario, ello configuraba una particular afrenta al derecho constitucional a la inti-midad de los electores independentistas que se oponían al ejercicio obligado primarista de unos partidos “locales” nor-teamericanos ficticios de creación legislativa.
HH
El trasfondo de hechos al que nos enfrentamos hoy es totalmente distinto. El P.A.C., ciudadanos agrupados, tiene el sólo propósito de legalmente figurar en la papeleta electoral de nuestras próximas elecciones generales.
Sin embargo, la Comisión Estatal de Elecciones —por unanimidad de los comisionados de los tres (3) partidos principales— les negó las listas electorales aun cuando el P.A.C. adujo lo evidente: dicha negativa torna el proceso y requisito de inscripción (presentar 97,874 endosos), en un proceso muy oneroso y lento, que de facto dificulta y res-tringe su derecho a inscribirse a tiempo como partido por petición, en menoscabo del ejercicio al sufragio.
La entrega que en Com. Electoral P.I.P. v. C.E.E., supra, entrañaba una violación de la citada See. 9 del Art. VI de nuestra Constitución, así como al derecho de intimidad de los electores independentistas, situación que no está aquí presente.
Adviértase que la obtención de las listas por parte del P.A.C. persigue un preciado fin legítimo electoral, y no es producto de la mera curiosidad ni tiene propósitos comerciales. No conforma otro afán que no sea el ejercer su innegable derecho a organizarse, inscribirse y obtener una *260franquicia como partido político en Puerto Rico. Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960).
Repetimos, la meta de figurar en la papeleta electoral como opción político-partidista en las próximas elecciones puertorriqueñas es el elemento decisorio determinante. Está apuntalada en el derecho que tiene nuestro pueblo a organizarse en grupos de opinión, con carácter de partidos políticos, cuya génesis se funda en el derecho al sufragio; consustancial con la existencia y vitalidad misma de una genuina democracia política. Giménez v. J.E.E., 96 D.P.R. 943 (1968).

 Nuestra Constitución se cimenta en una democracia, sistema de gobierno que proclama, hace viable y desparrama a través de numerosas de sus disposiciones.


 El Art. VI, Sec. 9, de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 410, preceptúa, en lo pertinente, que “[s]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las institu-ciones del Estado, y en todo caso por autoridad de ley”.
Obviamente, la legitimidad de cualquier desembolso público depende de que la “ley que lo autoriza” sea constitucionalmente válida.